Citation Nr: 1300841	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  11-28 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to December 1955. 

This case is before the Board of Veterans' Appeals  (BVA or Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2012, the Veteran was afforded a hearing before the undersigned, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that service connection is warranted for multiple sclerosis.  He argues that he was hospitalized aboard ship in 1953 for four days for left-sided weakness and dizziness, with additional treatment from a private physician, Dr. B., in 1957, but that these records are unavailable.  He has also stated that relevant private treatment reports from another physician, from 1964, are not available.  He argues that although he was not diagnosed with multiple sclerosis until after service, that service connection is warranted under the presumptive provisions at 38 C.F.R. §§ 3.307, 3.309 (2012).  

In a statement from the Veteran (VA Form 21-4138), received in March 2011, the Veteran stated that he "went on 100% disability in 1975 and in 2005."  This is presumably a reference to disability benefits from the Social Security Administration (SSA).  However, no SSA records are currently associated with the  claims file.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  On remand, the RO/Appeals Management Center (AMC) should request the Veteran to state whether or not the SSA has granted him disability benefits, and, if so, an attempt should be made to obtain the Veteran's SSA decision and associated records, and associate them with the claims file. 

A statement from D.G.H., D.O., dated in March 2011, shows that Dr. H asserts that the Veteran has had multiple sclerosis since 1978, and "that he treats with me and the Veterans Administration."  Two statements from L.D.L., M.D., dated in March 2007, show that Dr. L states that he has been treating the Veteran since the early 1990s.  

Neither Dr. H's records, nor Dr. L's records, are currently associated with the claims file.  On remand, an attempt should be made to obtain these records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the Veteran to state whether or not the SSA has granted him disability benefits.  If so, attempt to obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records.  If he has not received SSA disability benefits, he should be asked to clarify what type of "100% disability" he has received and the records pertaining thereto should be obtained.

2.  The appellant should be asked to complete a release for all records from Dr. L, and Dr. H.  All records for which the appellant has provided a release should be obtained.  

3.  Updated VA treatment records should be obtained or otherwise made available.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

